Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments as filed are considered per 04/20/2022 filing.
Claims 1-4, 6-13 are pending.
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
Applicant alleges Muller does not disclose the structure and the specific content as claimed of the paging signal used to update restriction changes in at least Col 4., lines 20-26.
Note that the claim language actually states: “wherein the base station device is configured to notify the at least one communication terminal device of information for changing the restricted operation information by a paging message messages.
The claim does not specify any content and structure of the paging message in the manner Applicant demanded of Muller. Simply put, the claim merely states the intended purpose of the paging message is to notify of restriction changes, while it is without describing/elaborating the structure/content of the message.  Thus the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, Muller does in fact disclose the content of the paging messages throughout its disclosure. In at least col. 5, lines 25-50, Muller makes clear that the message that contain all access restriction is a paging message. As such, paging messages carry content that comprises access restrictions. Again in Col. 4, lines 20-30, the mobile devices to be receive paging message for updated/changes in access restriction parameters. As a matter of fact, in col. 9, lines 40-62, Muller describes a paging/network restriction message and how it should be read by the mobile device(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.





Claim(s) 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 102(b) as being unpatentable over Muller (6,438,375).

As to claim 1:
Muller discloses a communication system (Abstract, Fig. 6 – a communication system) comprising:

a base station device (Fig. 7, base station 28); and

a plurality of communication terminal devices configured to perform radio communication with the base station device (Abstract, Fig. 6, a plurality of mobile stations 30 in communication with at least a base station), wherein

the plurality of communication terminal devices includes a restricted terminal device having a restricted operation, (See Abstract, Col. 5, lines 14 through 50, - the plurality of mobile stations including at least a mobile device or a group a mobile device that are subjected to network access restriction)

the base station device is configured to notify at least one communication terminal device located within a communicable range of the base station device of restricted operation information that is information on the restricted operation of the restricted terminal device, (See at least Fig. 11, step 58 through 62, Col. 5, lines 25-50, Fig. 7, all mobile stations are connected to network through communication with base station 28, which notifies the at least one mobile station within its cell of the restriction information)

the at least one communication terminal device notified of the restricted operation information operates in accordance with the restricted operation information. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etc.…), wherein the base station device is configured to notify the at least one communication terminal device of information for changing the restricted operation by a paging message (See at least col. 5, lines 25-50, the message that contains all access restriction is a paging message. As such, new access restriction (changes/update) is carried in a paging message. Again in Col. 4, lines 20-30, the mobile devices to be receive paging message for updated/changes in access restriction parameters. Also, in col. 9, lines 40-62, Muller describes a paging/network restriction message and how it should be read by the mobile device(s).)




As to claim 2:
Muller discloses all limitations of claim 1, wherein the restricted operation information is information for restricting access to the base station device by the restricted terminal device. (See Muller, Abstract, “network access restriction”)

As to claim 4:
Muller discloses all limitations of claim 1, wherein the base station device is configured to notify the at least one communication terminal device of the restricted operation information as system information. (See Muller, Col. 8, lines 14 through 45, the notification occurs via broadcast channels, which are channels to transmit system information)



As to claim 8:
Muller discloses all limitations of claim 1, wherein the base station device is configured to notify, upon update of the restricted operation information, at least one communication terminal device located within the communicable range of the base station device of the restricted operation information. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muller (6,438,375) and in view of Welin et al. (US 2008/0276091). 

As to claim 6:
Muller discloses a base station device (Fig. 7, base station 28), comprising:
An antenna (35)
A transceiver (34)

A processor (33) configured to perform radio communication with a  plurality of communication terminal devices via the antenna and transceiver (Abstract, Fig. 6, a plurality of mobile stations 30 in communication with at least a base station), wherein

the plurality of communication terminal devices include a restricted terminal device having a restricted operation, (See Abstract, Col. 5, lines 14 through 50, - the plurality of mobile stations including at least a mobile device or a group a mobile device that are subjected to network access restriction)

the processor is configured to notify, via the antenna and frequency converter, at least one communication terminal device located within a communicable range of the base station device of restricted operation information that is information on the restricted operation of the restricted terminal device, (See at least Fig. 11, step 58 through 62, Col. 5, lines 25-50, Fig. 7, all mobile stations are connected to network through communication with base station 28,  and the base station  notifies the at least one mobile station within its cell of the restriction information)
and the processor is configured to notify the at least one communication terminal device of information for changing the restricted operation by a paging message (See at least col. 5, lines 25-50, the message that contains all access restriction is a paging message. As such, new access restriction (changes/update) is carried in a paging message. Again in Col. 4, lines 20-30, the mobile devices to be receive paging message for updated/changes in access restriction parameters. Also, in col. 9, lines 40-62, Muller describes a paging/network restriction message and how it should be read by the mobile device(s).)


While Muller does not explicitly recite a frequency converter, however a frequency converter is a basic element of any transceiver circuit that communicate data via radio frequencies. Welin, in a related field of endeavor, discloses a radio circuitry typically include frequency converter, per ¶0026.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the radio transceiver of Muller’s base station includes a frequency converter as in Welin, because, as said, it is a basic element of RF circuitry, since communication via RF requires RF converting. 



As to Claim 9:
Muller in view of Welin discloses all limitations of claim 6, wherein the processor is configured to notify, based upon update of the restricted operation information, at least one communication terminal device located within the communicable range of the base station device of the restricted operation information. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)


As to claim 7:
Muller discloses a communication terminal device (Fig. 8, MS 30), comprising:
An antenna (38);
A Transceiver (37)
A processor (30) configured to perform radio communication with a base station device  via the antenna and the transceiver (Abstract, Fig. 6, mobile station 30 in communication with at least a base station), wherein
The processor is configured to:
 receive a restricted operation information from the base station device via the antenna and the transceiver, the restricted operation information being information on a restricted operation of a restricted terminal device. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message and whether it or its group is specifically has been paged and take appropriate action in accordance with the restriction indicated) and  operates in accordance with the restricted operation information. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etc.…)

and wherein the processor is further configured to receive information for changing the restricted operation from the base station by a paging message (See at least col. 5, lines 25-50, the message that contains all access restriction is a paging message from the base station. As such, new access restriction (changes/update) is carried in a paging message. Again in Col. 4, lines 20-30, the mobile devices to be receive paging message for updated/changes in access restriction parameters. Also, in col. 9, lines 40-62, Muller describes a paging/network restriction message and how it should be read by the mobile device(s).)

While Muller does not explicitly recite a frequency converter, however a frequency converter is a basic element of any transceiver circuit that communicate data via radio frequencies. Welin, in a related field of endeavor, discloses a radio circuitry typically include frequency converter, per ¶0026.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the radio transceiver of Muller’s mobile station includes a frequency converter, because, as said, it is a basic element of RF circuitry, since communication via RF requires RF converting. 



As to Claim 10:
 Muller in view of Welin discloses all limitations of claim 7, wherein the processor is configured to receive, upon update of the restricted operation information, the restricted operation information from the base station device. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 6,438,375) in view of Suzuki et al. (US 2011/0188455).

As to claim 3:
Muller discloses all limitations of claim 1, and regarding:
 the restricted operation information is information for restricting transmission of a radio resource control (RRC) connection request from the restricted terminal device to the base station device. Muller discloses in Col. 9, lines 35-50, that the restriction is for restricting network access, initiation of a mobile originating call connection or any particular service connection.
While Muller does specifically call out a RRC request, however it is understood in the art that a network access, service connection or call establishment involves a transmission of RRC connection request for resource allocation purposes, as evidenced in Suzuki. Suzuki, in a similar wireless communication field of endeavor, discloses that to establish a connection/communication, a mobile station must send a RRC connection request (See at least ¶0027).  As such restriction of network access/connection of Muller restricts the mobile stations from sending the RRC connection request.
For that reason, it would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that a network/access connection restriction in Muller would be for restricting transmission of a radio resource control (RRC) connection request from the restricted terminal device to the base station device.  Such implementation provides proactive means for the mobile station to save battery power by avoiding transmitting requests for services that would have been denied, thus improving battery life, which is an objective in Muller’s disclosure (Abstract) and also reduce network signaling load.
Claim(s) 11  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muller (6,438,375) and in view of Shaheen et al. (US 2011/0053619).

As to claim 11:
Muller discloses all limitations claim 1, wherein the at least one communication terminal device notified of the restricted operation information judges whether or not the at least one communication terminal device is the restricted terminal device based on information of the at least one communication terminal device, and operates in accordance with the restricted operation information in a case of judging that the at least one communication terminal device is the restricted terminal device. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etc.…)

Muller discloses a restriction broadcast message that lists all mobile IDs of each mobile device meant for the restricted operation (Col. 9, lines 55, 56), and the mobile device read that information to determine whether it is specifically targeted, i.e. to see whether its name matches those included (See Col. 10, lines 56-66). 
Muller however is silent on the instant at least one communication terminal device has its own device ID that is “stored in a mobile subscriber identity of the at least one communication terminal device” as claimed.

The Examiner asserts that it is widely understood that information such device ID such as IMSI (international mobile subscriber identity) is by standard stored in the SIM card of the terminal device
Shaheen, in a related field of access control, discloses a system/method where a terminal device having connection to a mobile network, with IMSI that is stored in in its SIM that can be used to obtained other information about the mobile device, see ¶0034.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller’s mobile device would consult its SIM for the device ID (IMSI), which is stored in the SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity of the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 

Claim(s) 12  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muller (6,438,375) and in view of Welin et al. (US 2008/0276091) in view of Segura et al. (US 2011/0201365) 

As to claim 12:
Muller in view of Welin discloses all limitations of claim 6, and regarding: 
wherein the at least one communication terminal device is a restricted terminal device to which the restricted operation information is directed  based on information stored in the subscriber identify module (SIM) of the at least one terminal device.
Muller further discloses the mobile station having a group ID which it uses to compare to the corresponding restriction group ID in the received access parameter message that is transmitted by the network to determine if the restriction operation is applicable to itself. (See Abstract, devices are divided into access restriction group. Col.3, lines 50-55, Col. 8, lines 20-25, the group having a group identifier, and each device in group possess the group identifier for purpose of determining whether a restriction command message is determined for the group)

Muller/Welin  however do not explicitly disclose that the group ID is stored within the SIM. 
However, it is generally known in the art that configuration data such as identifiers are stored in SIM card, which is a module for identities of subscribers (hence its name SIM).  

Segura in ¶0020, discloses an access restriction scheme for mobile devices, in which mobile devices are grouped, and the restriction is in accordance with the group identifier. Further,  ¶0062 through 0065, 0085, which disclose devices is assigned to group, and a given group having an identifier. The respective device(s) storing their group identifier and message identifier in their SIM. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller and Welin’s mobile device would have sensitive information (namely group identifiers) stored in the secured memory such as a SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity parameters relevant to the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muller (6,438,375) and in view of Welin et al. (US 2008/0276091) in view of Shaheen et al. (US 2011/0053619)  

As to claim 13:
Muller in view of Welin discloses all limitations of claim 7, wherein the processor is configured to: judge whether or not the own device is the restricted terminal device based on information of the communication terminal device; and operate in accordance with the restricted operation information in a case of judging that the communication terminal device is the restricted terminal device. (See Muller,  Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etc.…)

Muller discloses a restriction broadcast message that lists all mobile IDs of each mobile device meant for the restricted operation (Col. 9, lines 55, 56), and the mobile device read that information to determine whether it is specifically targeted, i.e. to see whether its name matches those included (See Col. 10, lines 56-66). 

Muller however is silent on the instant at least one communication terminal device has its own device ID that is “stored in a mobile subscriber identity (SIM) of the at least one communication terminal device” as claimed.

The Examiner asserts that device ID such as IMSI (international mobile subscriber identity) is by standard stored in the SIM card.
Shaheen, in a related field of access control, discloses a system/method where a terminal device having connection to a mobile network, with IMSI that is stored in a SIM that can be used to obtained other information about the mobile device, see ¶0034.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller’s mobile device would consult its SIM for the device ID (IMSI), which is stored in the SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity of the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fischer et al. (US 2010/0069037) - A method and mobile terminal for an improved random access prioritization scheme for Random Access Channel (RACH) transmission is provided by increasing the transmission probability based on remaining access cycles and, whereby the access delay for terminals having less remaining access cycles is decreased by increasing the transmission probability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645